Citation Nr: 0915506	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  08-07 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome (CTS) of the right wrist.

2.  Entitlement to service connection for chest pains, also 
claimed as costochondritis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an initial compensable rating for tension 
headaches associated with seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to 
November 2006.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from May 2007 and August 2008 rating decisions 
issued by the RO.  In a May 2007 rating decision, the RO, in 
pertinent part, denied service-connection claims for 
bilateral hearing loss and for CTS of the right wrist.  In an 
August 2008 rating decision, the RO, in pertinent part, 
denied the Veteran's claims for service connection for chest 
pains, also claimed as costochondritis, and for PTSD and for 
a compensable rating for bilateral plantar fasciitis and 
granted service connection for tension headaches associated 
with seizure disorders, assigning an initial noncompensable 
rating, effective November 7, 2006.  The veteran perfected 
appeals to the denials of service connection for bilateral 
hearing loss, for CTS of the right wrist, for chest pains, 
also claimed as costochondritis, and for PTSD and of 
compensable ratings for bilateral plantar fasciitis and 
tension headaches associated with seizure disorder.  

In a January 2009 statement, prior to certification of the 
appeals to the Board, the Veteran's representative withdrew 
the Veteran's appeals with regard to entitlement to service 
connection for bilateral hearing loss and for a compensable 
rating for bilateral plantar fasciitis.  As such, the only 
issues remaining on appeal are those described on the title 
page.  38 C.F.R. § 20.204 (2008).

As a final preliminary matter, in the above referenced 
January 2009 statement, the Veteran's representative 
submitted new claims for service connection for depression 
and for lumbar spine strain.  As these issues have not been 
adjudicated, they are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

In his January 2009 VA Form 9, the Veteran indicated that he 
desired a hearing before the Board at the RO (that is, a 
Travel Board hearing).  Later the same month, in a Statement 
of Accredited Representative in Appealed Case, the Veteran's 
representative indicated that the Veteran wanted a video 
conference hearing before a Veterans Law Judge.

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board and video 
conference hearings between the RO and the Board, a remand of 
these matters to the RO is warranted.  

Accordingly, these matters are REMANDED for the following 
action:

The RO should schedule the Veteran for 
either a Travel Board or a video 
conference hearing before a Veterans Law 
Judge at the earliest available 
opportunity, in accordance with the 
January 2009 requests.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b).  
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




